DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The previous mailed Non-Final office action has been vacated since a wrong set of claims have been rejected. 
Claim Objections
1. Claims 12-22 and 26-28 objected to because of the following informalities:  Claims 12-22 and 26-28 depends on the cancelled claims.  Appropriate correction is required.

Allowable Subject Matter
2. Claims 12-25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim(s) 11, 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (CN 208607570) in view of Wang et al. (CN 109065582).
Regarding claims 11 and 29, Zhang discloses an electronic device (Paragraph: 0112: electronic devices), comprising the aforementioned display panel and a photosensitive unit, wherein the aforementioned display panel comprises a functional additional area comprising at least one display light-transmissive area (Paragraphs: 0012-0013 and 0043: Zhang discusses how the lighting control device is located in the main display area; and also discusses the light transmittance of the auxiliary display area, i.e. display light-transmissive area); a plurality of first display pixels disposed on the at least one display light-transmissive area (Paragraphs: 0061 and 0064: Zhang discusses how the main display area include a plurality of pixels (i.e. a plurality of first display pixels), and how the auxiliary display area include one or more pixels); a plurality of pixel driving circuit islands, a plurality of first signal lines, and a plurality of second signal lines disposed at a periphery of the at least one display light- transmissive area (Paragraphs: 0065 and 0069: Zhang discusses how the sub-pixels in the auxiliary display area all be located in the main display area, be located entirely in the transition display area, or partially located in the main display area and partially located in the transition display area; and how signal lines (i.e. a plurality of first signal lines, and a plurality of second signal lines) used to control the display of the sub-pixels); each of pixel driving circuit islands comprising a plurality of first pixel driving circuits (Paragraphs: 0062 and 0068: Zhang discusses sub-pixels in the main display area); the plurality of first signal lines and the plurality of second signal lines are both electrically connected to the plurality of first pixel driving circuits of the plurality of pixel driving circuit islands (Paragraphs: 0065: Zhang discusses how signal lines (Plurality of first and second lines) used to control the display of the sub-pixels); at least part of the first pixel driving circuits of at least part of the pixel driving circuit islands is used for driving the plurality of first display pixels in the at least one display light- transmissive area to illuminate (Paragraphs:0063 and 0065: Zhang discusses how a light-emitting control device is used to control the sub-pixels in the auxiliary display area to emit light); 
Zhang discloses the invention set forth above but does not specifically points out “the photosensitive unit is disposed on one side of the aforementioned display panel and disposed corresponding to the functional additional area” 
Wang however discloses a system wherein the photosensitive unit is disposed on one side of the aforementioned display panel and disposed corresponding to the functional additional area (abstract lines 1-7, Paragraphs: 0010, 0020 and 0076: Wang discusses how the photosensitive part of the photosensitive unit corresponding to the self-luminous unit; and how the aforementioned display panel, including the aforementioned array substrate, which has the same structure and beneficial effects as the array substrate provided by the aforementioned).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Zhang, and modify a system wherein the photosensitive unit is disposed on one side of the aforementioned display panel and disposed corresponding to the functional additional area, as taught by Wang, thus provide an array substrate, a display panel, and a display device, which can improve the aperture ratio of the display panel, as discussed by Wang.
Considering claim 26, Zhang discloses the display panel as claimed in claim 1, wherein the first signal lines are at least one of gate lines or reset lines, and the second signal lines are data lines (Paragraphs: 0065: signal lines and data lines). 
Considering claim 28, Zhang discloses the display panel as claimed in claim 1, wherein at least part of the first pixel driving circuits of at least part of the pixel driving circuit islands is electrically connected to the plurality of first display pixels by a transparent line (Paragraphs: 0065 and 0114-0115: Zhang discusses how the auxiliary display area is located in the notch formed by the top edge of the main display area; and how the auxiliary display area includes at least one sub-pixel).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See the rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                     06/13/2022